Citation Nr: 1447093	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-08 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had periods of active duty service from October 1990 to January 1991, from August 1991 to November 1991, from January 1999 to July 1999 and from August 2005 to September 2006.  

This matter comes before the Board on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The Board previously remanded this matter for additional development in October 2011 and November 2012.  The issues of entitlement to service connection for a left ear hearing loss and tinnitus were previously before the Board and were remanded for additional development in November 2012.  Subsequently, a January 2013 rating decision granted service connection for tinnitus and left ear hearing loss.  The grant of service connection for left ear hearing loss and tinnitus constitutes a full grant of the benefits sought.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, those issues are no longer before the Board.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

In testimony and statements in support of her claim, the Veteran has reported that her right knee disability was aggravated by carrying weight and climbing stairs during service in Kuwait.

In the November 2012 remand, the Board found that the November 2011 VA examination did not comply with examination instructions because the examiner did not provide a medical opinion regarding whether a right knee disability existed prior to service or was aggravated in service.  The Board remanded the claim to obtain a medical opinion regarding the etiology of the Veteran's right knee disability.  The examiner was requested to provide a medical opinion addressing whether a right knee disorder existed prior to qualifying service and was aggravated during service.  If the examiner found that a right knee disability did not exist prior to service, the examiner was requested to provide an opinion as to whether a right knee disability is etiologically related to active duty service.  

In November 2012, the VA examiner reviewed the claims file and provided an addendum opinion.  The examiner opined that there is no clear and unmistakable evidence that any right knee disability existed prior to a qualified period of active service.  The examiner stated that the Veteran has patellofemoral syndrome that is not related to a period of active service.  The examiner stated that it is a common self-limiting condition found in the civilian population and is less likely than not caused or worsened beyond its natural course by service activity.   

The VA examiner's opinion did not address the treatment history of the right knee.  The records prior to the Veteran's period of service from August 2005 to September 2006 reflect complaints regarding the right knee.  A January 2004 service treatment record noted physical therapy for the knees.  A February 2004 private treatment record reflects that the Veteran reported a history of right knee pain.  A report of an MRI of the right knee dated in February 2004 reflects that a mild abnormal signal was noted within the patella suggestive of degenerative change.  In May 2004, the Veteran reported right knee pain and difficulty running.  The Veteran also reported knee pain in April 2005.     

Service treatment records show that the Veteran reported complaints regarding her knees during the period of active service from August 2005 to September 2006.  An October 2005 report noted that she had had physical therapy, including for the right knee, and had been involved in a motor vehicle accident.  In January 2006, she complained of knee pain when going up and down stairs.  An entry dated in April 2006 noted osteoarthritis of the right knee, diagnosed by a civilian physician in 2004.  In June 2006, the Veteran reported bilateral knee pain following training.  The treatment record noted that the problem was pre-existing.  After service, the Veteran underwent medial meniscectomy of the right knee in May 2007.  

An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds the November 2012 addendum opinion inadequate because the examiner did not address treatment records pertaining to the right knee, which reflect complaints and treatment of the right knee prior to service and during the period of active duty service from August 2005 to September 2006.  Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is warranted to obtain an addendum opinion from the November 2012 VA examiner.     

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the November 2012 VA examiner for preparation of an addendum opinion.  If the November 2012 examiner is not available, another qualified physician should review the claims file and provide an opinion.  The examiner should address the following questions:

(a) Whether there is clear and unmistakable evidence that any current right knee disability existed prior to a qualifying period of service.

The examiner should specifically address any treatment and/or diagnosis pertaining to the right knee prior to the last period of service from August 2005 to September 2006, as well as complaints pertaining to the right knee during that period of service.  The examiner should consider the Veteran's report that she had knee pain during service when climbing stairs, walking and carrying a heavy backpack.  The examiner should also consider the January 2011 statement of Dr. C.C., M.D.

(b) If a right knee disability clearly and unmistakably existed prior to service, is there clear and unmistakable evidence that any preexisting right knee disability did NOT increase in severity beyond the natural progression of the disorder during service.  The examiner should consider and discuss the Veteran's period of service from August 2005 to September 2006.

(c) If a current right knee disorder did not pre-exist a qualifying period of active service, is it at least as likely as not otherwise related to a period of active duty service.  

The claims file must be made available to the examiner, and the examiner should indicate in the report that the claims file was reviewed.  A complete rationale for any opinions expressed should be provided.  If an opinion cannot be provided without resort to speculation, the examiner should discuss why this is the case.  The examiner should indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  Following completion of the foregoing, the AMC/ RO should review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.

3.  After the requested development has been completed, the AMC/ RO should readjudicate the claim based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



